Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 9481072 B2) in view of Huang et al (CN 206011104 U).
Regarding claim 1, Xu teaches 
an automatic sandpaper supply mechanism (sanding elements replacing device 100,figure 1) the automatic sandpaper supply mechanism comprising a bracket assembly (first support 10, figure 1), and a sandpaper receiving assembly (feeding assembly 30, figure 1) and a sandpaper extracting plate (supporting plate 62, figures 1, 3)disposed on the bracket assembly; and an automatic sandpaper peeling mechanism (clamping assembly 70, figure 1) the automatic sandpaper peeling mechanism comprising a mounting plate (second frame 20, figure 1) , and a peeling drive assembly (clamping driver 71, figure 1) and a peeling assembly (clamping subassembly 72, figure 1) mounted on the mounting plate;
wherein the peeling assembly is drivingly connected with the peeling drive assembly, the peeling assembly periodically peels off waste sandpaper (col 4 lines 20-26, col 5 lines 9-20) on a sanding head (manipulator 101, figure 1; col 2 lines 30-35) under driving of the peeling drive assembly, and the sandpaper extracting plate periodically supplies new sandpaper to the sanding head after peeling off sandpaper (col 4 lines 52-58, col 2 lines 22-29).
However, Xu fails to teach an automatic sandpaper peeling mechanism mounting plate that is mated directly with the bracket assembly, the automatic sandpaper peeling mechanism comprising a mounting plate.
Huang teaches a separating of waste abrasive paper and collection assembly (abstract) where the automatic sandpaper peeling mechanism mounting plate (vertical holding plate 3, figures 1) mated with bracket assembly (connecting part 7, figure 1)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Xu’s so that mounting plate is mated directly with bracket assembly in vertical manner. This modification would allow 
	Regarding claim 2, modified Xu teaches the bracket assembly (first support 10, figure 1) comprises a base plate ( see figure 3 where assemblies 60 and 30 are mounted) and a sandpaper extracting driving part (first driver 61, figures 1, 3), and the sandpaper receiving assembly (feeding assembly 30, figure 1) and the sandpaper extracting plate  (supporting plate 62, figures 1) are disposed on the base plate.
	Regarding claim 3, modified Xu teaches the sandpaper receiving assembly (feeding assembly 30, figure 1) comprises a sandpaper
receiving canister (first receiving member 31 and second receiving portion 33, figure 1) and a sandpaper pressing block (first pressing block 313, figure 1), the sandpaper extracting plate (supporting plate 62, figures 1, 3) is slidably connected to the base plate, and the sandpaper receiving canister (first receiving member 31 and second receiving portion 33, figure 1) is provided with a first through hole (first through 321, figure 2) running through the upper and lower ends of the sandpaper receiving canister so that the upper end and the lower end of the sandpaper receiving canister are both open (see figures 1-3).
	Regarding claim 4, modified Xu teaches the bottom of the sandpaper receiving canister is provided with a second through hole running through the left and right sides (second through hole 341, figure 2)  so that the bottom of the sandpaper receiving canister is provided with a left through opening and a right through opening (see figure 2), the sandpaper pressing block (first pressing block 313, figure 1)  is slidably disposed in the first through hole (figures 1 and 2), the sandpaper extracting plate is passed through the second through hole (supporting plate 62, figures 1-4), and the sandpaper extracting plate can be reciprocally slide along the base plate under driving of the sandpaper extracting driving part (col 3 lines 14-17).
Regarding claim 5, modified Xu teaches the mounting plate (vertical holding plate 3, figure 1 of Huang) is mated with the bracket assembly (connecting part 7, figure 1 of Huang ) and extends in a vertical direction (see figure 1 of Huang), and the peeling assembly comprises a peeling mounting plate and peeling plate (pawl 5, figure 1 of Huang)  fixedly mounted on the peeling mounting plate, wherein the peeling mounting plate extends in a vertical direction, the peeling mounting plate is drivingly connected to the peeling drive assembly (drive mechanism 6, figure 1 of Huang), and the peeling plate can be reciprocated in a vertical plane with the peeling mounting plate under driving of the peeling drive assembly.
Regarding claim 6, modified Xu teaches a fitting plate (see Huang cushion block 8, figure 1) is fixedly mounted on the peeling mounting plate, and the fitting plate is located directly below the peeling plate (pawl 5, figure 1 of Huang).
(Huang discloses  in translated description “spacer 8, the outer side of which is arranged in parallel with the plane of the second sandpaper jaw 5 in parallel. During operation, the robot vertically grinds the waste sandpaper between the pad 8 and the second sandpaper pawl 5, and then stripped directly, and the peeled sandpaper can then fall down directly”).
Regarding claim 8, modified Xu teaches a lower edge of the peeling plate is provided with a peeling guide slope extending obliquely upward along the inner side of the peeling plate, and an angle θ between the peeling guide slope and the vertical plane is as follows (see figure 1, pawl 5 of Huang) 
However, modified Xu does not explicitly teach θ will be 3° ≤ θ ≤ 8°.
Since modified Xu does teach cutting blade of sandpaper pawl 5 that discharges sandpaper by Huang, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have the angle between guide slope and vertical plane between 3 and 8 degrees, because the claimed angles do not appear to provide any unexpected results. 
Furthermore, have the angle between guide slope and vertical plane are recognized as a result-effective variable, i.e. variable which achieves a recognized result. 
Regarding claim 9, modified Xu teaches
 a sandpaper guiding structure having a mountain-shaped
cross section (see figure 1 of Huang) is integrally formed at an upper edge of the fitting plate, and the sandpaper guiding structure comprises:
a first guiding slope extending obliquely upward on the outer side of the fitting plate, the first guiding slope being inclined to the inner side of the fitting plate; and
a second guiding slope extending obliquely upward on the inner side of the fitting (Huang discloses  in translated description “spacer 8, the outer side of which is arranged in parallel with the plane of the second sandpaper jaw 5 in parallel. During operation, the robot vertically grinds the waste sandpaper between the pad 8 and the second sandpaper pawl 5, and then stripped directly, and the peeled sandpaper can then fall down directly) 
However, modified Xu does not explicitly teach an angle α between the first guiding slope and the vertical plane and an angle β between the second guiding slope and the vertical plane are will be 15° ≤ α ≤ 30°, 5° ≤ β ≤ 15°.
Since modified Xu does teach cutting blade of sandpaper pawl 5 that discharges sandpaper by Huang that is guided down to sandpaper disposable box, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have α between the first guiding slope and the vertical plane and an angle β between the second guiding slope and the vertical plane are will be 15° ≤ α ≤ 30°, 5° ≤ β ≤ 15°  because the claimed angles do not appear to provide any unexpected results. 
Furthermore, have the angle between guide slope and vertical plane are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is that it will decrease waste sandpaper being stuck on fitting plate. Therefore, since the general conditions of the claim are met (e.g. blade of sandpaper pawl 5 that discharges sandpaper by Huang that is guided down to sandpaper disposable box) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not 
Regarding claim 10, Xu teaches a sandpaper extracting groove (two trays 63, figure 1-4) is disposed on an upper surface of the sandpaper extracting plate (supporting plate 62, figures 1), the sandpaper extracting groove two trays 63, figure 1-4)  is located at one end of the sandpaper extracting plate, and the sandpaper extracting groove is selectively mated with the first through hole in the process of reciprocally sliding of the sandpaper extracting plate along the base plate (col 3 lines 6- 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723